03/09/2022
                                                      -


             IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                          Case Number: AF 09-0688


                                         AF 09-0688

                                                                                 MAR 0 8 2022
                                                                               Bowen Greenwood
 IN RE THE RULES OF PROFESSIONAL                                             Clork of Supreme
                                                                                               Court
                                                                   ORDER        Stati= Of Montana
 CONDUCT



       At the request of the Montana Legal Services Association (MLSA), and in
recognition of MLSA's desire to continue and expand the Montana Eviction Intervention
Program to assist clients facing eviction, we issue the following Order to clarify
M. R. Pro. Cond. 1.8(e). Our interpretation of Rule 1.8(e), which prohibits lawyers from
providing financial assistance to a client in connection with pending or contemplated
litigation, except in specific circumstances, also includes the following:
       When a non-profit organization providing free legal aid to indigent clients
       has received donations or other funding to provide humanitarian aid to
       persons in need, such as financial assistance to pay for housing, food,
       clothing, shelter, or transportation, the organization's use of such donation
       or other funding to provide humanitarian aid to its clients or clients' families
       shall not be deemed a violation of M. R. Pro. Cond. 1.8(e).

       IT IS ORDERED that this clarification shall take effect immediately and shall
remain in effect until further order of this Court.
       This Order shall be posted on the Court's website. In addition, the Clerk is directed
to provide copies of this Order and the attachment to the State Law Library, to Todd Everts,
Shana Harrington, and Karl Krempel at Montana Legislative Services, to Bethany Ahrens
and the Thomson Reuters Rules department at Thomson Reuters, to Patti Glueckert and
the Statute Legislation department at LexisNexis, and to the State Bar of Montana, with
the request that the State Bar provide notice of this clarification on its website and in the
next available issue of
                      ‘ tK..,
                          Montana Lawyer.
       DATED this        day of March, 2022.


                                                                Chief Justice
L,66 7/1-4r-0-4
             3

      nif
       Justices